SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

494
CAF 11-02198
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF SHAWN D.R.-S.,
RESPONDENT-APPELLANT.
--------------------------------                  MEMORANDUM AND ORDER
WAYNE COUNTY ATTORNEY,
PETITIONER-RESPONDENT.
(APPEAL NO. 2.)


ROBERT A. DINIERI, ATTORNEY FOR THE CHILD, CLYDE, FOR
RESPONDENT-APPELLANT.

DANIEL M. WYNER, COUNTY ATTORNEY, LYONS (KATHLEEN H. POHL OF COUNSEL),
FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Wayne County (Dennis M.
Kehoe, J.), entered September 19, 2011 in a proceeding pursuant to
Family Court Act article 3. The order, among other things, placed
respondent with the New York State Office of Children and Family
Services upon an adjudication of juvenile delinquency.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order adjudicating him to
be a juvenile delinquent based on the finding that he committed an act
that, if committed by an adult, would constitute the crime of criminal
trespass in the second degree (Penal Law § 140.15 [1]). Contrary to
respondent’s contention, the evidence presented at the hearing, when
viewed in the light most favorable to the presentment agency, is
legally sufficient to establish that respondent was not licensed or
privileged to be in or upon the premises (see § 140.00 [5]; People v
Daniels, 8 AD3d 1022, 1023, lv denied 3 NY3d 705; see generally Matter
of David H., 69 NY2d 792, 793). The testimony of the three residents
of the home in question established that respondent entered the home
through the locked back door, that respondent was located on the
second floor of the home and that none of the residents gave
respondent permission to enter or remain inside the home (see
generally Daniels, 8 AD3d at 1023; People v Matuszek, 300 AD2d 1131,
1131-1132, lv denied 99 NY2d 630; cf. Matter of Quanel M., 8 AD3d 386,
386-387; Matter of Daniel B., 2 AD3d 440, 441). We reject the further
contention of respondent that Family Court’s findings are against the
weight of the evidence (see Matter of Travis D., 1 AD3d 968, 969).

Entered:    April 27, 2012                      Frances E. Cafarell
                                                Clerk of the Court